     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 1 of 28




 IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT
                       OF PENNSYLVANIA

Jane Doe (a ficticious name)
c/o Laffey, Bucci & Kent
1100 Ludlow Street, Suite 300
Philadelphia, PA 19107
                       Plaintiff,                CIVIL ACTION NO. ___________
       v.

LOYALSOCK TOWNSHIP SCHOOL
DISTRICT
1605 Four Mile Drive
                                            JURY TRIAL DEMANDED
Williamsport, PA 17701; and
JOHN and JANE DOE #1-#10 (ficticious
names), whose true identities are currently
unknown to Plaintiff,



                       Defendants.


                                      COMPLAINT

       Plaintiff, Jane Doe, by and through her undersigned counsel Laffey, Bucci & Kent

LLP, hereby brings the following Complaint before this Honorable Court and avers the

following in support thereof:


                           JURISDICTIONAL STATEMENT

       1.      This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1331, which gives district courts jurisdiction over all civil actions arising under

the Constitution, laws, and treaties of the United States. This Court also has subject matter

jurisdiction pursuant to 28 U.S.C. § 1343, which gives district courts original jurisdiction

over any civil action to recover damages or to secure equitable or other relief under any

Act of Congress providing for the protection of civil rights.



                                             1
      Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 2 of 28




        2.     This Court has supplemental subject matter jurisdiction over all related state

claims herein pursuant to 28 U.S.C. § 1367, which gives the federal district courts

jurisdiction over all other claims related to claims in the action by which the Court has

original jurisdiction that are arising out of the same case or controversy under Article III

of the United States Constitution.

        3.     Plaintiff brings this action to redress a hostile educational environment

where Plaintiff was subject to sexual harassment and has standing to bring forth her claim

pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, as set forth

more fully herein.

        4.     Plaintiff also seeks redress under the Pennsylvania common law theories of

negligence and negligence per se against the Defendant.

        5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since the

defendant resides in this district and the events giving rise to the claims occurred in this

district.


                                         PARTIES

        6.     Plaintiff, Jane Doe, is an adult female whose name and address is not

contained in this Complaint so as to protect her privacy and identity as she incurred injuries

and damages of a sensitive nature as a minor child as a result of the intentional and

negligent acts and failures of Defendant, Loyalsock Township School District and Jane and

John Does #1-#10, outlined below. Information which would or could identify Jane Doe is

not contained herein. Plaintiff may be contacted through her counsel as outlined herein.

        7.     Plaintiff was a student at Loyalsock Township Middle School when she was

groomed and eventually repeatedly sexually assaulted by Kelli Vassallo, her basketball



                                              2
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 3 of 28




coach and an agent, servant, employee, and/or representative of Defendant Loyalsock

Township School District.

       8.

  a school district organized pursuant to the Public School Code of 1949, Act of March

10, 1949, P.L. 30, as amended, 24 P.S. § 1-101, et seq., and maintains an office at 1605

Four Mile Drive, Williamsport, PA 17701. Loyalsock operates Loyalsock Township

Middle School and Loyalsock Township High School, schools from which Plaintiff Jane

Doe graduated and



       9.      At all relevant times hereto, Defendant Loyalsock was acting by and

through their duly authorized actual and/or apparent agents, servants and employees, in

particular, their principals, vice principals, school board, school board presidents, teachers,

staff, supervisors, and/or team coaches and/or activity coordinators, acting within the

course and scope of their actual and/or apparent agency and/or employment.

       10.     At all relevant times, Defendant Loyalsock was the recipient of Federal

Financial Assistance.

       11.     Defendants Jane and John Does #1 through #10 are currently unknown by

actual name after a reasonable search with due diligence. Defendants Does #1-#10 are

believed and averred to have exposed Plaintiff to undue risk and actual harm by putting her

in a situation where she could, and ultimately would, be sexually assaulted by an

agent/employee of Loyalsock and who knew or should have known of the dangers posed

by said agent/employee. Defendants Does #1-#10 include, but are not limited to,




                                              3
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 4 of 28




administrators, school board members, teachers, counselors, former employers and/or

charged agents/employees of Defendant Loyalsock.


                                  FACTUAL HISTORY

       12.     This lawsuit is about an educational institution that had special

responsibilities and obligations to protect the most innocent among us                     and

students         sexual abuse and the complete and abject failures of that same educational

institution to fulfill those responsibilities and obligations. Loyalsock Township Middle

School and Loyalsock Township High School                     operated and administered by

Defendant Loyalsock            in their most basic legal and moral duties to guard against a

predator sexually abusing a minor. Defendant Loyalsock failed in a myriad of ways

including, but not limited to, not properly vetting their staff, including the predator, Kelli

Vassallo; not properly training and/or supervising their staff; negligently retaining staff

they knew or should have known were sexually abusing multiple students; failing to

recognize clear and obvious signs of grooming behaviors by staff; failing to investigate

reports of concerning and/or criminal behavior; and failing to have in place any legitimate

measures to protect against an athletic coach sexually abusing students, the very thing that

happened to the Plaintiff in this suit. Defendant elected to stick its head in the sand and, as

a result, exposed thousands of vulnerable students to a predator         predator that struck

more times than can be counted.

       13.     Kelli Vassallo, who has since been convicted of multiple crimes related to

her sexual abuse of two female students, was, at all relevant times, acting in the course and

scope of her employment as a staff member and athletic coach at Loyalsock when she

openly seduced, coerced, groomed, and manipulated Plaintiff. Vassallo engaged in a



                                              4
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 5 of 28




carefully orchestrated, yet easily discernable plot to control Plaintiff   personal thinking

and belief systems so that she could engage in illicit and illegal sexual activity with her.

The Defendant      continued failure to act allowed Vassallo to continue her manipulation

and abuse of Plaintiff, resulting in severe and permanent injuries to Plaintiff.

       14.      Upon information and belief, Kelli Vassallo was hired by Defendant

Loyalsock to be a coach for the Loyalsock Middle School                      team some time

during or prior to 2013. During              tenure at Loyalsock, Plaintiff was a student at

Loyalsock Middle School and then Loyalsock High School. Plaintiff first came into contact

with Vassallo

team at Loyalsock Middle School. Plaintiff was coached by Vassallo while she was a

member of that team. At all relevant times, Vassallo was also employed as a sixth-grade

teacher at Curtin Intermediate School in an adjacent school district, Williamsport Area

School District.

       15.      In the summer of 2013, Plaintiff experienced a serious personal problem:

her very close friend was suicidal. The head coach of the Loyalsock Middle School

             team suggested that Plaintiff talk with coach Vassallo about this personal

problem. Plaintiff then confided in Vassallo. Plaintiff came to Vassallo in a time of need,

divulged an extremely private problem to her, and entrusted Vassallo to provide advice,

support, and comfort. Moreover, Vassallo was held out as a person Plaintiff could trust

when Plaintiff was instructed to seek out and                                 This event was

                                                                                    incident

triggered Vassallo to escalate contacts with Plaintiff and begin a pattern of grooming.




                                              5
        Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 6 of 28




         16.      Over the following

        year at Loyalsock Middle School, Plaintiff and Vassallo were in regular, if not

constant contact with one another. Vassallo would regularly send texts messages to

Plaintiff. Vassallo, at the time a thirty-three (33) year-old woman, would invite Plaintiff,

then a thirteen (13) year-old child, over to her home to watch television, do schoolwork,

and generally spend unsupervised time alone together. The two would go to the mall, eat

dinner, run errands, and even have sleepovers together. Vassallo would also regularly drive

Plaintiff to and from school and sports practices and games. All of this was done by

Vassallo in an effort to cultivate a personal, intimate, and dependent relationship with

Plaintiff.

         17.      In September of 2013, Plaintiff was sexually abused by Vassallo for the first

time. Plaintiff                                           sitting on the couch, when Vassallo

                                                                                a child, on the

lips.

         18.      In the following weeks, Vassallo escalated her sexual abuse of Plaintiff.

Vassallo began touching



         19.      This egregious abuse became a regular occurrence and continued for the

                                 grade year at Loyalsock Middle School and well into the

summer of 2014, before her freshman year at Loyalsock High School.

         20.      However, Plaintiff was by no means the first victim of Vassallo. In fact,

Vassallo is known to have sexually abused at least one other female student, Female Victim

#1, who attended Loyalsock High School beginning in 2007 until her graduation in 2011.




                                                6
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 7 of 28




       21.     Female Victim #1 met Vassallo when she was sixteen (16) years old and a

student at Loyalsock High School. Vassallo spent time grooming this impressionable

young girl as well: going out to dinner or seeing movies together; helping her with

homework; teaching her how to drive; constantly contacting her via text or social media;

and doing whatever else she could to isolate Female Victim #1 and cultivate a relationship

of dependency and intimacy. That relationship turned physical in the summer of 2009 when

Female Victim #1 was seventeen (17) years old. Vassallo began by kissing Female Victim

#1, a child, which escalated to Vassallo digitally penetrating Female Victim #1, and

                                Female Victim #1. This sexual and intimate relationship

lasted even after Female Victim #1 turned eighteen and graduated from Loyalsock.

However,

             with Female Victim #1 terminated before Vassallo began sexually abusing

Plaintiff in 2013.

       22.     While employed at Loyalsock, Kelli Vassallo earned a reputation for acting

inappropriately with female students due to her behavior surrounding Female Victim #1,

Plaintiff, and other girls in the care and supervision of Loyalsock. At all relevant times,

Vassallo was supervising Plaintiff in her role as an athletic coach

     and staff member at Loyalsock Middle School.

       23.     Vassallo                  relationship with Plaintiff was known to the staff

and administration of Loyalsock. There were numerous instances where Vassallo was

directly observed to be inappropriately interacting with female students and, in particular,

Plaintiff. Coaches, teachers, and school administrators all knew or had reason to know that

Vassallo was in constant contact with Plaintiff, as Vassallo would regularly pick Plaintiff




                                             7
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 8 of 28




up at school, take Plaintiff to and from basketball practice, and that Plaintiff would spend

evenings and weekends with Vassallo                                 Vassallo exhibited this

behavior                 finding ways to be alone with Plaintiff after school and other times

when there would be no reason for her to be alone with a student          order to spend an

inordinate and inappropriate amount of time with Plaintiff.

         24.

               High School, that Loyalsock employee and another teacher at Loyalsock



           and other female students. Moreover, when the principal of Loyalsock High



    he          a feeling about Vassallo and became upset because his daughters were also

coached by Vassallo. The principal then indicated to Plaintiff that he hoped she would not

resent him because, in his misguided opinion, he did everything he could to prevent

Vassallo from preying on children she supervised as a coach and employee at Loyalsock

Middle School.

         25.     Furthermore, upon information and belief, a Loyalsock school counselor



     to Plaintiff ever even attending Loyalsock High School                as early as 2010.

Upon information and belief, that report was made in connection with a call to Child Line

by a third party. Upon information and belief, the Loyalsock school counselor indicated

she would take further action to investigate, report, and rectify any wrongdoings committed




                                              8
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 9 of 28




of Plaintiff    childhood innocence was condoned, approved, ratified, and effectively

authorized by Defendant Loyalsock.

       26.       It is believed and therefore averred that teachers and administrators at

Loyalsock knew and/or should have known that Vassallo was engaging in illegal and

inappropriate sexual acts with Plaintiff.

       27.       In December 2016, Vassallo was arrested for sexually abusing Plaintiff and

Female Victim #1. Vassallo pled guilty to felony institutional sexual assault and

misdemeanor corruption of minors for the sexual abuse of Plaintiff and Female Victim #1.

The Honorable Marc F. Lovecchio presided over the case. Of the Plaintiff and Female

Victim #1, Judge Lovecchio said:

           can't properly reflect the pain, the desperation, the loneliness, the confusion that



       28.       At all relevant times, Vassallo was a servant and/or agent of Defendant

Loyalsock. Accordingly, Loyalsock is liable vicariously and derivatively for the acts of

Vassallo under theories of respondeat superior, master-servant, agency, and/or right of

control.

       29.       Defendant Loyalsock is directly and vicariously liable to Plaintiff for

injuries sustained as a result of negligence, gross negligence, outrageous conduct, and

reckless misconduct, as described further herein, of persons or entities whose conduct was

under their control, or right to control which conduct directly and proximately caused



       30.       With respect to Plaintiff, the conduct on the part of Kelli Vassallo herein

described, for which Defendant is vicariously liable, would constitute an offense, or a




                                               9
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 10 of 28




solicitation thereto, under 18 Pa. C.S.A. § 3122.1; 18 Pa. C.S.A. § 3123; 18 Pa. C.S.A. §

3124.1; 18 Pa. C.S.A. § 3124.2; 18 Pa. C.S.A. § 3125 and/or 18 Pa. C.S.A. § 3126. The

resulting injuries to Plaintiff were caused by the negligent actions and/or omissions of the

Defendant.

       31.     Defendant Loyalsock, through its agents, knew or should have known in the

exercise of reasonable care and supervision that Vassallo was engaging in the abuse of

Plaintiff and intervened to either prevent the abuse, prevent her access to children, or

terminate her from the faculty and coaching staff.

       32.

          Loyalsock never investigated Vassallo or reported her to any authorities.

Loyalsock did nothing to warn future employe

              Area School District, that Vassallo was a predator. Instead, Loyalsock let

Vassallo loose to continue working with, and to sexually abuse, minors in school settings.


       33.     Additionally, despite indications that Vassallo had an inappropriate

relationship with another student at Loyalsock High School, Defendant did nothing to

properly investigate her background before permitting her to coach young girls at

Loyalsock Middle School.

       34.     At all times relevant hereto, Defendant Loyalsock was acting by and

through its employees, servants, and agents, in the operation of Loyalsock Middle School

and Loyalsock High School, and the hiring, admitting, assigning, retaining, and supervising

of teachers, coaches, staff, and faculty members therein. Accordingly, the Defendant is

liable vicariously and derivatively for the negligent acts and omissions of these employees,

servants, and agents while engaged in the operation of Loyalsock Middle School and



                                            10
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 11 of 28




Loyalsock High School and the hiring, admitting, assigning, retaining, and supervising of

teachers, coaches and faculty members, including Vassallo, therein under theories of

respondeat superior, master-servant, agency, and/or right of control.

       35.     As a result of the above-described conduct, Plaintiff has suffered and

continues to suffer great pain of mind and body, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,

humiliation and loss of enjoyment of life; was prevented and will continue to be prevented

from performing daily activities and obtaining the full enjoyment of life; has sustained and

will continue to sustain loss of earnings and earning capacity; and/or has incurred and will

continue to incur expenses for medical and psychological treatment, therapy and

counseling.

       36.     As a direct and proximate result of the sexual abuse by Vassallo, Plaintiff

suffered physical and emotional injuries, as more fully set forth in this Complaint. As a

result of the abuse by Vassallo, Plaintiff was severely mentally, psychologically, and

emotionally damaged. Plaintiff sustained severe psychological and emotional distress,

including suicidal ideation. Plaintiff struggled in her relationship with her mother, intimate

relationships with romantic partners, and was prevented from having normal friendships

and social experiences with peers during high school and thereafter.

       37.     Plaintiff has suffered and continues to suffer great pain of mind and body,

shock, emotional distress, sleeplessness and nightmares, physical manifestations of

emotional distress, embarrassment, loss of appetite, loss of self-esteem, disgrace,

humiliation, and loss of enjoyment of life. The significant emotional and psychological

injuries sustained by Plaintiff dramatically transformed her personality. Throughout her




                                             11
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 12 of 28




life since the abuse, Plaintiff has struggled with symptoms of post-traumatic stress disorder.

As a result of these problems Plaintiff has suffered extreme difficulty in interpersonal

relationships, among other problems.

          38.   All of the above physical, psychological, and emotional injuries were

proximately caused by the negligence, carelessness, recklessness, and other tortious and

outrageous acts or omissions of Defendant Loyalsock as set forth in this Complaint.



      herein and were not caused or contributed thereto by any negligence on the part of

Plaintiff.

          39.   This matter is being brought within the statute of limitations pursuant to 42

Pa. C.S.A. § 5533(b) and pursuant to the laws of the United States of America and the

Commonwealth of Pennsylvania, including 42 Pa. C.S.A. § 8542(b)(9).


                             COUNT I
  VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972
                        (20 U.S.C. § 1681(a))

          40.   Plaintiff hereby incorporates the preceding paragraphs as if fully set forth

herein.

          41.   Title IX of the Education Amendments of 1972, 20 U.S.C.S. § 1681 et seq.,

provides, in relevant part, that no person in the United States, shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination

under any education program or activity receiving federal financial assistance.

          42.   If a funding recipient does not engage in harassment directly, it may not be

liable for damages unless its deliberate indifference subjects its students to harassment.




                                              12
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 13 of 28




       43.     A federal funding recipient may be held liable for the harassment of a victim

when the recipient exercises substantial control over the harasser and the context in which

the harassment occurs. For example, if the continued harassment occurs on school grounds,

within the context of a school-related function, or otherwise while in the course and scope

of                            at the federal funding recipient.

       44.     While a recipient school cannot be held vicariously liable for the specific

acts of sexual harassment or violence, they can instead be held liable under Title IX for

their own conduct.

       45.     Sexual harassment is a form of discrimination for purposes of Title IX of

the Education Amendments of 1972, 20 U.S.C.S. § 1681 et seq., and Title IX proscribes

harassment with sufficient clarity to serve as a basis for a damages action. Moreover, an

implied private right of action exists under Title IX of the Education Amendments of 1972,

20 U.S.C.S. § 1681 et seq., and money damages are available in such suits.

       46.     Upon information and belief, Loyalsock Township School District is a

recipient of federal education funding.

       47.     As stated above, beginning in the summer of 2013, Vassallo, while

employed by Loyalsock as a basketball coach, began grooming Plaintiff Jane Doe, one of



       48.     Vassallo exhibited inappropriate behavior with Plaintiff while on Loyalsock



       49.     Vassallo began sex




                                            13
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 14 of 28




grade year at Loyalsock Middle School and into the summer before Plaintiff began her

freshman year at Loyalsock High School.

       50.                inappropriate relationship with Plaintiff was known to the staff

and administration of Loyalsock. There were numerous instances where Vassallo was

directly observed to be inappropriately interacting with female students and, in particular,

Plaintiff. Coaches, teachers, and school administrators all knew that Vassallo was in

constant contact with Plaintiff, that Vassallo would regularly pick Plaintiff up at school,

take Plaintiff to and from basketball practice, and that Plaintiff would spend evenings and

weekends with Vassallo

       51.     Prior to her abuse of Plaintiff Jane Doe, Vassallo had already earned a

reputation for acting inappropriately with female students due to her behavior around

Female Victim #1, Plaintiff, and other girls in the care and supervision of Loyalsock.

       52.     Upon information and belief, Defendant Loyalsock was made aware of




       53.                                                              abuse by Plaintiff,



       to students.

       54.                             failure to investigate                         to the

level of deliberate indifference by allowing Vassallo to retain her position as an athletic

coach with unrestricted and unsupervised access to young girls.

       55.     The deliberate indifference, omissions, and failures to act described above

caused Plaintiff to suffer sexual abuse by Vassallo.




                                            14
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 15 of 28




        56.        Defendant Loyalsock, by and through the acts of its employees, agents,

servants, staff members, teachers, and coaches had a duty to protect the life, liberty, and

property of Plaintiff Jane Doe, and because of its failure to take remedial measures with

regards to the known instances of misconduct by Vassallo and remove her from any

position wherein she had access to minor children, Plaintiff suffered sexual abuse.

        57.        Defendant Loyalsock by and through the acts of its employees, agents,

servants, staff members, teachers, and coaches failed to comply with Title IX by failing to

take ANY action with regards to prior reports and observations of inappropriate conduct

and/or sexual abuse by Vassallo and continued to allow her to operate in a role where she

had the opportunity to prey on children and ultimately sexually assault Plaintiff Jane Doe.

        58.        As a direct and proximate cause of the affirmative acts and omissions of

Defendant Loyalsock and its employees, agents, servants, staff members, teachers, and

coaches that rise to such a level of deliberate indifference, Plaintiff suffered and continues

to suffer great pain of mind and body, shock, emotional distress, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation and loss of

enjoyment of life; was prevented and will continue to be prevented from performing daily

activities and obtaining the full enjoyment of life; has sustained and will continue to sustain

loss of earnings and earning capacity; and/or has incurred and will continue to incur

expenses for medical and psychological treatment, therapy and counseling.

        59.                  injuries are severe, pervasive, and objectively offensive, and as a

direct result of                          acts and omissions, Plaintiff experienced a complete

loss of educational benefits and opportunities afforded to her.




                                               15
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 16 of 28




       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs


                                     COUNT II
                                VICARIOUS LIABILITY

       60.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

       61.     Vassallo engaged in unpermitted, harmful and offensive sexual conduct and

contact upon the person of Plaintiff in violation of Pennsylvania State law. Said conduct

was undertaken while Vassallo was an employee and agent of Defendant, while in the

course and scope of employment with Defendant, and/or was ratified by Defendant.

       62.     Prior to or during the abuse alleged above, Defendant knew, had reason to

know, or was otherwise on notice of the unlawful sexual conduct of Vassallo. Defendant

failed to take reasonable steps and failed to implement reasonable safeguards to avoid acts

of unlawful sexual conduct in the future by Vassallo, including, but not limited to,

preventing or avoiding placement of Vassallo in functions or environments in which

contact with children was an inherent part of those functions or environments. Furthermore,

at no time during the periods of time alleged did Defendant have in place a system or

procedure to supervise and/or monitor employees, volunteers, representatives or agents to

ensure they did not molest or abuse minors in the care of the Defendant.

       63.

   reasonably knowable, activities of Vassallo constituted a course of conduct through




                                             16
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 17 of 28




which acts of sexual perversion and the violation of childhood innocence were condoned,

approved, and effectively authorized.

       64.     Through its failure to timely reprimand and sanction the acts referenced

herein, and for all of the other reasons set forth in this Complaint including, without

limitation, its failure to take the steps necessary to prevent the occurrence of such

reprehensible acts, Defendant ratified said actions and, accordingly, is vicariously liable

for the actions of Vassallo.

       65.     As a result of the above-described conduct, Plaintiffs have suffered and

continue to suffer great pain of mind and body, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,

humiliation and loss of enjoyment of life; were prevented and will continue to be prevented



          and will continue to sustain loss of earnings and earning capacity; and/or has

incurred and will continue to incur expenses for medical and psychological treatment,

therapy and counseling.

       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs


                                      COUNT III
                                     NEGLIGENCE

       66.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.




                                             17
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 18 of 28




       67.     At all relevant times, Defendant Loyalsock owed a duty to maintain a safe

educational, athletic, and school environment for the students at Loyalsock Middle School

and Loyalsock High School, specifically Plaintiff.

       68.     At all relevant times, Defendant had a duty to protect and safeguard Plaintiff

from hurt, harm, and danger while she was under their supervision.

       69.     At all relevant times, Defendant had a duty to ensure that its employees were

not sexually abusing its minor students.

       70.     A

       needs, including the safety of her person and her educational environment.

       71.     At all relevant times, Defendant knew or should have known that its agent,

employee, servant, and/or staff member Kelli Vassallo was sexually abusing Plaintiff

and/or a risk to sexually abuse Plaintiff.

       72.     Defendant knew, had reason to know, or was otherwise on notice of the

unlawful conduct of Vassallo and who failed to protect the safety of children in their school,

including plaintiff. Yet Defendant failed to take reasonable steps and failed to implement

reasonable safeguards to prevent acts of unlawful sexual abuse and to prevent or avoid

placement of Plaintiff in functions or environments in which she would be endangered and

abused.

       73.     Furthermore, at no time during the periods of time alleged did Defendant

have in place a system or procedure to supervise and/or monitor Vassallo to ensure that

children, including Plaintiff, were not abused.

       74.     Mor

     neither isolated nor unusual. For years, Defendant failed to reprimand, punish, report,




                                             18
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 19 of 28




or otherwise sanction Vassallo, who it knew or had reason to know was a danger to children

in its schools

   reasonably knowable, activities of Vassallo constituted a course of conduct through

which acts of sexual violence and mental torment and the violation of the sanctity of

children were condoned, approved, and effectively authorized.

        75.      Through its failure to timely reprimand and sanction the acts referenced

above, and for all of the other reasons set forth herein including, without limitation, its

failure to take the steps necessary to prevent the occurrence of such reprehensible acts,

Defendant ratified said actions and, accordingly, is vicariously liable for the actions of their

individual employees, including Kelli Vassallo.

        76.      At all relevant times, Defendant failed to adequately and properly:

                 a.     employ processes that screen out and/or prevent the hiring of

        predators such as Vassallo;

                 b.     supervise its agents, employees, servants, staff members, teachers,

        coaches, and/or students including Vassallo, Plaintiff, and other individuals that

        knew or should have known Vassallo was sexually abusing Plaintiff;

                 c.     train its agents, employees, servants, staff members, teachers,

        coaches, and/or students including Vassallo, Plaintiff, and other individuals that

        knew or should have known Vassallo was sexually abusing Plaintiff;

                 d.     employ policies that screen out and/or prevent the retention of

        predators such as Vassallo;




                                              19
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 20 of 28




               e.      investigate Vassallo

               have known during the course of his employment including that she was a

       predator sexually abusing female students.

       77.     The negligent, reckless, intentional, outrageous, deliberately and recklessly

indifferent and unlawful acts and omissions of Defendant as set forth above and herein,

consisted of inter alia:

               a.      permitting Kelli Vassallo to sexually abuse a minor student;

               b.      permitting Kelli Vassallo to engage in illegal sexual conduct with a

       student before, during, and/or after school hours;

               c.      permitting Kelli Vassallo to groom Plaintiff, including engaging in

       sexual conversations and/or inappropriate touching and/or sexual activity during

       school hours;

               d.      permitting and/or allowing an environment in which Kelli Vassallo

       violated or engaged in conduct that would constitute violations of Pennsylvania

       criminal statutes prohibiting Rape (18 Pa. C.S.A. § 3121), and/or Statutory Sexual

       Assault (18 Pa. C.S.A. § 3122.1), and/or Involuntary Deviate Sexual Intercourse

       (18 Pa. C.S.A. § 3123), and/or Sexual Assault (18 Pa. C.S.A. § 3124.1), and/or

       Institutional Sexual Assault (18 Pa. C.S.A. § 3124.2), and/or Aggravated Indecent

       Assault (18 Pa. C.S.A. § 3125), and/or Indecent Assault (18 Pa. C.S.A. § 3126),

       and/or Corruption of Minors (18 Pa. C.S.A. § 6301), and/or Endangering the

       Welfare of a Child (18 Pa. C.S.A. § 4304), constituting negligence per se;

               e.      failing to properly and adequately supervise and discipline its

       employees to prevent the sexual abuse that occurred to Plaintiff;



                                              20
Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 21 of 28




         f.        failing to adopt, enforce, and/or follow adequate policies and

  procedures for the protection and reasonable supervision of children who attend

                                              and, in the alternative, failing to implement

  and comply with such procedures which had been adopted;

         g.        failing to implement, enforce, and/or follow adequate protective and

  supervisory measures for the pro

              Plaintiff;

         h.        creating an environment that facilitated sexual abuse by employees

  including Kelli Vassallo;

         i.        failing to adopt, enforce and/or follow policies and procedures to

  protect minors against harmful influence and contact by its teachers, including Kelli

  Vassallo;

         j.        violation of duties imposed by Restatement (Second) of Torts, §§

  302B, 314, 315, 317, 323, 324A, 343, 344 and 371 and Restatement (Second) of

  Agency § 213 as adopted in Pennsylvania;

         k.        failing to warn Plaintiff of the risk of harm posed by Kelli Vassallo

  after Defendant knew or should have known of such risk;

         l.        failing to provide Plaintiff with any assistance in coping with the

  injuries sustained;

         m.        ratifying Vassallo

         n.        failing to warn Plaintiff of the risk of harm that Plaintiff may suffer

  as a result of further contact with Kelli Vassallo;




                                         21
Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 22 of 28




         o.        failing to warn or otherwise make reasonably safe the property

  which Defendant possessed and/or controlled, leading to the harm of Plaintiff;

         p.        failing to adopt/implement and/or enforce policies and procedures

  for the reporting to law enforcement, Office of Children and Youth, the



         other authorities of harmful acts to children;

         q.        failing to report                  harmful acts to authorities within

                                       authorities;

         r.        failing to implement adequate and proper policies and/or by-laws

  regarding sexual abuse and/or harassment by staff and/or violating its own policies

  and/or by-laws regarding sexual abuse and/or harassment by staff;

         s.        failing to implement adequate and proper policies and/or by-laws

  regarding use of computers and cell phones and communication by staff to students

  and/or violating its own policies and/or by-laws regarding use of computers and

  cell phones and communication by staff to students;

         t.        viol

              Law, 23 § 6311(a) and (b), and/or the Educator Discipline Act, 24 P.S. §§

  2070.1 et seq. constituting negligence per se;

         u.        ignoring, concealing, or otherwise mitigating the seriousness of the

  known danger that Kelli Vassallo posed;

         v.        failing to prevent the sexual abuse that was committed by Kelli

  Vassallo on Plaintiff;




                                          22
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 23 of 28




               w.      allowing Kelli Vassallo to remain on school staff after knowing that

       she sexually abused a minor student;

               x.      failing to properly supervise and/or discipline its employees

       including Kelli Vassallo;

               y.      failing to adequately and properly train its employees, including

       Kelli Vassallo, regarding sexual abuse of students by teachers, coaches, and/or

       employees and the red flags and/or warning signs of grooming and/or sexual abuse;

       and

               z.

       78.

        described herein, Plaintiff was harmed as a result and has sustained physical and

emotional injuries, embarrassment, mental anguish, pain and suffering, and loss of



       79.     Plaintiff has been and will likely, into the future, be caused to incur medical

expenses and Plaintiff may likely incur a loss of earning capacity in the future.

       80.     Defendant Loyalsock knew or should have known about the severe risk of

their failure to take any appropriate precautions outlined above and acted with a reckless

disregard for such risk for which Plaintiff is entitled to and hereby seeks punitive damages

pursuant to the requirements of Pennsylvania law.

       81.

             and were done recklessly with a conscious disregard of the risk of harm to

Plaintiff for which Plaintiff is entitled to and hereby seeks punitive damages.




                                             23
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 24 of 28




       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs.

                              COUNT IV
             NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       82.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

       83.     Defendant Loyalsock, by and through their contact with Plaintiff, as

described above, negligently and/or recklessly committed multiple acts of extreme and

outrageous conduct which caused severe emotional, psychological, and psychiatric

injuries, distress, and harm to Plaintiff, which also manifested in physical injuries to

Plaintiff as set forth above in an extreme, outrageous, and harmful manner.

       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs.

                               COUNT V
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
       84.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

       85.     Defendant Loyalsock by and through its contact with Plaintiff, as described

above, intentionally committed multiple acts of extreme and outrageous conduct which

caused severe emotional, psychological, and psychiatric injuries, distress, and harm to



                                             24
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 25 of 28




Plaintiffs, which also manifested in physical injuries to Plaintiff as set forth above, in an

extreme, outrageous and harmful manner.

       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs.

                                 COUNT VI
                        NEGLIGENT FAILURE TO RESCUE

       86.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

       87.     The negligence and recklessness of Defendant Loyalsock in directly and

proximately causing the injuries and damages to Plaintiffs described herein, include:

               a.      failing to take reasonable and necessary steps to rescue the Plaintiff

       after placing her in a position of harm;

               b.      failing to exercise reasonable and necessary steps to prevent further

       harm after rendering Plaintiff in danger of further harm;

               c.      failing to take reasonable and necessary steps to give aid or

       assistance to Plaintiff after rendering her in danger of further harm;

               d.      failing to take reasonable steps to obtain aid or assistance for the

       Plaintiff after rendering her in danger of further harm;

               e.      failing to take reasonable and necessary steps to prevent the delay in

       the appropriate care of Plaintiff; and

               f.      violation of the duties set forth in Restatement (Second) of Torts,

       Sections 314A & 322, as adopted in Pennsylvania.


                                             25
     Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 26 of 28




        88.     As a proximate and direct

           paragraph, Plaintiff sustained psychological and physical harms and injuries as

described above.

        89.     The aforementioned incidents resulted from the negligence, recklessness

and/or intentional acts of Defendant Loyalsock and was due in no manner whatsoever to

any act or failure to act on part of Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs.

                                         COUNT VII
                                    FAILURE TO WARN
        90.     Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

        91.     At all times material hereto, Defendant owed a duty to Plaintiff and the

public to warn about Vassallo when it knew, or should have known, that Vassallo posed a

risk to all persons and, in particular, to female students.

        92.     Defendant breached its duty to warn that Vassallo posed a risk of harm.

Defendant failed to exercise the reasonable care, skill, and diligence of an ordinarily

prudent school district in warning students and the public of the risks posed by Vassallo.

        93.     No negligence on the part of the Plaintiff contributed to the happening of

the occurrence.

        94.     Plaintiff            and damages as recited herein, occurred directly and

were proximately cau


                                                  26
       Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 27 of 28




         95.

    Plaintiff, Plaintiff suffered serious injury, has required medical care and attention; has

suffered mental anguish, severe pain and agony as a result of the happening of the

occurrence; and was otherwise injured and damaged, for which claim is made.

         WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

in excess of Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing

arbitration limits, in compensatory damages and punitive damages, exclusive of pre-

judgment interest, post-judgment interests and costs.

                                    COUNT VIII
                                 NEGLIGENCE PER SE

         96.   Plaintiff incorporates herein by reference the preceding paragraphs of this

Complaint the same as if fully set forth hereinafter.

         97.   Defendant knew, had knowledge, or had reasonable suspicion of harmful

acts being committed by Kelli Vassallo on Plaintiff and/or Female Victim #1 and/or other

students/individuals and negligently, recklessly and/or intentionally violated their statutory

duty to report such abuse as req

           23 § 6311(a) and (b) et seq.

         98.   Defendant knew, had knowledge, or had reasonable suspicion of harmful

acts and/or other misconduct being committed by Kelli Vassallo on Plaintiff and/or Female

Victim #1 and/or other students/individuals and negligently, recklessly, and/or

intentionally violated their statutory duty to report such abuse as required by the Educator

Discipline Act, 24 P.S. §§ 2070.1 et seq.

         99.                                                    per se under Pennsylvania

law.


                                             27
    Case 4:21-cv-01343-MWB Document 1 Filed 07/30/21 Page 28 of 28




       100.                                       and/or intentional failure to report such

harmful acts allowed Kelli Vassallo to continually sexually abuse Plaintiff, causing

continuing harm to Plaintiff and the injuries and damages described above.

       101.    Such failure on part of Defendant was reckless, intentional, knowing,

grossly negligent, deliberately and recklessly indifferent, outrageous, malicious, and/or

was a reckless and conscious disregard for the safety of Plaintiff.

       102.                          to report pursuant to their legal obligation under either

                                                                                  seq. and/or

the Educator Discipline Act, 24 P.S. §§ 2070.1 et seq. proximately caused the harm to

Plaintiff and the injuries and damages described above.

       WHEREFORE, Plaintiff demands judgment against Defendant Loyalsock in a sum

more than Fifty Thousand ($50,000.00) Dollars, and in excess of the prevailing arbitration

limits, in compensatory damages and punitive damages, exclusive of pre-judgment interest,

post-judgment interests and costs.


Dated: July 30, 2021
                                              LAFFEY, BUCCI & KENT, LLP




                                  BY:
                                              BRIAN D. KENT, ESQ.
                                              Attorney for Plaintiff




                                             28
